         Case 4:20-cv-00606-BRW Document 14 Filed 11/13/20 Page 1 of 1

                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

BART KENNEDY                                                                          PETITIONER


                                     4:20CV00606 BRW/PSH

LAFAYETTE WOODS, Jr.,
SHERIFF, JEFFERSON COUNTY, and
STATE OF ARKANSAS                                                                  RESPONDENTS



                                           JUDGMENT


       In accordance with the Court's Order entered this date, judgment is hereby entered dismissing

this petition for writ of habeas corpus without prejudice. The relief sought is denied. The certificate

of appealability is denied.

       IT IS SO ORDERED this 13th day of November, 2020.


                                                  Billy Roy Wilson
                                                  UNITED STATES DISTRICT JUDGE
